Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2020

                                      No. 04-20-00080-CV

                      Rosanna Barrera, Jenesey Barrera and Sage Barrera,
                                         Appellants

                                                 v.

                                Dean CHERER & Chererco LLC,
                                         Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1394-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER

       Neither the clerk’s nor reporter’s records have been filed in this appeal.
       On February 6, 2020, appellants Rosana Barrera, Jenesey Barrera, and Sage Barrera filed
a notice of appeal complaining of the trial court’s November 8, 2019 order. On February 6,
2020, Jenesey Barrera filed a Statement of Inability to Afford Payment of Court Costs.
However, neither Rosana Barrera nor Sage Barrera filed a statement.
       If Appellants wish to proceed without payment of court costs, appellants Rosana Barrera
and Sage Barrera must file in this court a Statement of Inability to Afford Payment of Court
Costs within TEN DAYS of the date of this order. See TEX. R. APP. P. 20.1(c); TEX. R. CIV. P.
145(b), (e). A copy of the statement is attached.
        We respectfully advise the Guadalupe County District Clerk and court reporter Patricia
Wagner that, to require Appellants to pay costs notwithstanding a properly filed statement, the
movant must file a motion that complies with Rule 145(f). See TEX. R. CIV. P. 145(f)(1) (district
clerk); id. R. 145(f)(3) (court reporter). A notification of late record does not meet Rule 145(f)’s
requirements.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court